Exhibit 10.27

 

LPATH, INC.

 

AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN

 

STOCK OPTION AWARD AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Amended and Restated
2005 Equity Incentive Plan (the “Plan”) will have the same defined meanings in
this Award Agreement.

 

I.                                        NOTICE OF STOCK OPTION GRANT

 

Name:

 

Address:

 

You have been granted an option to purchase Common Stock of the Corporation,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:

 

Grant Number

 

 

 

Date of Grant

 

 

 

Vesting Commencement Date

 

 

 

Exercise Price per Share

$

 

 

Total Number of Shares Granted

 

 

 

Total Exercise Price

$

 

 

Type of Option:

o Incentive Stock Option

 

 

 

o Nonstatutory Stock Option

 

 

Term/Expiration Date:

 

 

Vesting Schedule:

 

Subject to accelerated vesting, if any, which may be provided below or in the
Plan, this Option may be exercised, in whole or in part, in accordance with the
following schedule:

 

[Insert Vesting Schedule]

 

Termination Period:

 

This Option shall be exercisable for three (3) months after Participant ceases
to provide Service, unless such termination is due to Participant’s death or
Disability, in which case this Option shall be exercisable for one (1) year
after Participant ceases to provide Service.  Notwithstanding the foregoing, in
no event may this Option be exercised after the Term/Expiration Date as provided
above and may be subject to earlier termination as provided in Article Two,
Section III or IV of the Plan.

 

--------------------------------------------------------------------------------


 

II.                                   AGREEMENT

 

A.            Grant of Option.

 

The Administrator hereby grants to the individual named in the Notice of Grant
attached as Part I of this Agreement (the “Participant”) an option (the
“Option”) to purchase the number of Shares, as set forth in the Notice of Grant,
at the exercise price per share set forth in the Notice of Grant (the “Exercise
Price”), subject to the terms and conditions of the Plan, which is incorporated
herein by reference.  In the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan will prevail.

 

If designated in the Notice of Grant as an Incentive Stock Option, this Option
is intended to qualify as an Incentive Stock Option under Section 422 of the
Code (an “ISO”).  However, if this Option is intended to be an ISO, to the
extent that it exceeds the $100,000 rule of Code Section 422(d) it will be
treated as a Nonstatutory Stock Option (“NSO”).

 

B.            Exercise of Option.

 

(a)                                                         Right to Exercise. 
This Option is exercisable during its term in accordance with the Vesting
Schedule set out in the Notice of Grant and the applicable provisions of the
Plan and this Award Agreement.

 

(b)                                                         Method of Exercise. 
This Option is exercisable by delivery of an exercise notice, in the form
attached as Exhibit A (the “Exercise Notice”) or in such other form and manner
as determined by the Administrator, which will state the election to exercise
the Option, the number of Shares in respect of which the Option is being
exercised (the “Exercised Shares”), and such other representations and
agreements as may be required by the Corporation pursuant to the provisions of
the Plan.  The Exercise Notice will be completed by Participant and delivered to
the Corporation.  The Exercise Notice will be accompanied by payment of the
aggregate Exercise Price as to all Exercised Shares together with any applicable
withholding taxes.  This Option will be deemed to be exercised upon receipt by
the Corporation of such fully executed Exercise Notice accompanied by such
aggregate Exercise Price.

 

No Shares will be issued pursuant to the exercise of this Option unless such
issuance and exercise comply with Applicable Laws.  Assuming such compliance,
for income tax purposes the Exercised Shares will be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.

 

2

--------------------------------------------------------------------------------


 

C.            Method of Payment.

 

Payment of the aggregate Exercise Price will be by any of the following, or a
combination thereof, at the election of Participant:

 

1.              cash;

 

2.              check;

 

3.              consideration received by the Corporation under a formal
cashless exercise program adopted by the Corporation in connection with the
Plan; or

 

4.              surrender of other Shares which, (i) in the case of Shares
acquired from the Corporation, either directly or indirectly, have been owned by
the Participant and not subject to a substantial risk of forfeiture for more
than six (6) months on the date of surrender, and (ii) have a Fair Market Value
on the date of surrender equal to the aggregate Exercise Price of the Exercised
Shares.

 

D.            Non-Transferability of Option.

 

This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Participant only by Participant.

 

E.             Term of Option.

 

This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Award Agreement.

 

F.              Corporate Transaction.

 

Notwithstanding anything to the contrary in the Notice of Grant, this Award
Agreement or the Plan, following an assumption or substitution in connection
with a merger or Corporate Transaction, if within twelve (12) months following
the merger or Corporate Transaction an Optionee’s Service to the Company or the
successor corporation is terminated (i) by the Company or successor corporation
as a result of a termination of Optionee other than for “Cause” (as defined
below); or (ii) by the Optionee for “Good Reason” (as defined below), the
Optionee shall automatically vest as to that number of the then unvested Shares
subject to the Option.

 

For this purpose, “Cause” means misconduct, including: (i) the commission of any
felony or any crime involving moral turpitude or dishonesty; (ii) any act of
fraud or personal dishonesty taken by the Optionee in connection with his
responsibilities to the Company which is intended to result in personal
enrichment of the Optionee; (iii) wrongful disclosure of any trade secrets or
other confidential information of the Company; (iv) any act by the Optionee that
constitutes material misconduct and is injurious to the Company, or
(v) continued violations by the Optionee of the Optionee’s obligations to the
Company after the Company has provided Optionee with notice of such failure and
Optionee has failed to correct such violations within fifteen (15) days.

 

3

--------------------------------------------------------------------------------


 

For this purpose, “Good Reason” means without Optionee’s express written
consent, the principal place of the performance of Optionee’s responsibilities
(the “Principal Location”) is changed to a location more than fifty (50) miles
from Optionee’s current Principal Location

 

G.            Tax Obligations.

 

1.              Withholding Taxes.  Participant agrees to make appropriate
arrangements with the Corporation (or the Parent or Subsidiary employing or
retaining Participant) for the satisfaction of all Federal, state, and local
income and employment tax withholding requirements applicable to the Option
exercise.  Participant acknowledges and agrees that the Corporation may refuse
to honor the exercise and refuse to deliver Shares if such withholding amounts
are not delivered at the time of exercise.

 

2.              Notice of Disqualifying Disposition of ISO Shares.  If the
Option granted to Participant herein is an ISO, and if Participant sells or
otherwise disposes of any of the Shares acquired pursuant to the ISO on or
before the later of (1) the date two years after the Grant Date, or (2) the date
one year after the date of exercise, Participant will immediately notify the
Corporation in writing of such disposition.  Participant agrees that Participant
may be subject to income tax withholding by the Corporation on the compensation
income recognized by Participant.

 

H.           Entire Agreement; Governing Law.

 

The Plan is incorporated herein by reference.  The Plan and this Award Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Corporation and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Corporation and Participant.  This Award
Agreement is governed by the internal substantive laws, but not the choice of
law rules, of the State of California.

 

I.                NO GUARANTEE OF CONTINUED SERVICE.

 

PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS AN EMPLOYEE, CONSULTANT
OR NON-EMPLOYEE DIRECTOR AT THE WILL OF THE CORPORATION (AND NOT THROUGH THE ACT
OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER). 
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN
EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE WITH PARTICIPANT’S RIGHT OR THE
CORPORATION’S RIGHT TO TERMINATE PARTICIPANT’S RELATIONSHIP AS AN EMPLOYEE,
CONSULTANT OR NON-EMPLOYEE DIRECTOR AT ANY TIME, WITH OR WITHOUT CAUSE.

 

4

--------------------------------------------------------------------------------


 

By Participant’s signature and the signature of the Corporation’s representative
below, Participant and the Corporation agree that this Option is granted under
and governed by the terms and conditions of the Plan and this Award Agreement. 
Participant has reviewed the Plan and this Award Agreement in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Award Agreement and fully understands all provisions of the Plan and Award
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Award Agreement.  Participant further agrees to notify
the Corporation upon any change in the residence address indicated below.

 

PARTICIPANT:

 

LPATH, INC.

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

 

 

 

 

 

Residence Address

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LPATH, INC.

 

AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN

 

EXERCISE NOTICE

 

LPATH, INC.

6335 Ferris Square, Suite A

San Diego, CA  92121

 

Attention:                    

 

1.                                      Exercise of Option.  Effective as of
today,                                 ,           , the undersigned
(“Purchaser”) hereby elects to purchase                              shares (the
“Shares”) of the Common Stock of LPath, Inc. (the “Corporation”) under and
pursuant to the Amended and Restated 2005 Equity Incentive Plan (the “Plan”) and
the Award Agreement dated                  (the “Award Agreement”).  The
purchase price for the Shares will be $                          , as required
by the Award Agreement.

 

2.                                      Delivery of Payment.  Purchaser herewith
delivers to the Corporation the full purchase price for the Shares and any
required withholding taxes to be paid in connection with the exercise of the
Option.

 

3.                                      Representations of Purchaser.  Purchaser
acknowledges that Purchaser has received, read and understood the Plan and the
Award Agreement and agrees to abide by and be bound by their terms and
conditions.

 

4.                                      Rights as Stockholder.  Until the
issuance (as evidenced by the appropriate entry on the books of the Corporation
or of a duly authorized transfer agent of the Corporation) of the Shares, no
right to vote or receive dividends or any other rights as a stockholder will
exist with respect to the Optioned Stock, notwithstanding the exercise of the
Option.  The Shares so acquired will be issued to Participant as soon as
practicable after exercise of the Option.  No adjustment will be made for a
dividend or other right for which the record date is prior to the date of
issuance, except as provided in Section 14 of the Plan.

 

5.                                      Tax Consultation.  Purchaser understands
that Purchaser may suffer adverse tax consequences as a result of Purchaser’s
purchase or disposition of the Shares.  Purchaser represents that Purchaser has
consulted with any tax consultants Purchaser deems advisable in connection with
the purchase or disposition of the Shares and that Purchaser is not relying on
the Corporation for any tax advice.

 

--------------------------------------------------------------------------------


 

6.                                      Entire Agreement; Governing Law.  The
Plan and Award Agreement are incorporated herein by reference.  This Agreement,
the Plan and the Award Agreement constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Corporation and Purchaser with respect
to the subject matter hereof, and may not be modified adversely to the
Purchaser’s interest except by means of a writing signed by the Corporation and
Purchaser.  This agreement is governed by the internal substantive laws, but not
the choice of law rules, of the State of California.

 

Submitted by:

 

Accepted by:

 

 

 

PURCHASER:

 

LPATH, INC.

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Its

 

 

 

Address:

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Received

 

2

--------------------------------------------------------------------------------